PER CURIAM.
In this consolidated appeal, the appellant challenges his judgments and sentences, imposed after separate jury trials, in lower court case numbers 94-1448, 94-1450, and 94-3232. We reject his arguments in support of reversal in ease numbers 94-1450 and 94-3232 and affirm. We agree, however, that the kidnapping conviction in case number 94-1448 must be reversed and vacated because the victim’s movement and confinement was inconsequential and inherent in relation to the felony of robbery. See Faison v. State, 426 So.2d 963 (Fla.1983). We otherwise affirm the other convictions and sentences in that case.1
Affirmed in part and reversed in part.
RYDER, A.C.J., and LAZZARA and QUINCE, JJ., concur. ■

. Because the appellant does not challenge the trial court's upward departure sentence in this case, there is no need to remand for resentencing as to the affirmed convictions.